

113 S1522 IS: Comprehensive Dental Reform Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1522IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Sanders (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve access to oral health care for vulnerable and
		  underserved populations.1.Short
			 titleThis Act may be cited as
			 the Comprehensive Dental Reform Act of
			 2013.2.Table of
			 contentsThe table of contents
			 of this Act is as follows:Sec. 1. Short
				title.Sec. 2. Table of
				contents.Sec. 3. Findings.TITLE I—Medicare and
				MedicaidSubtitle A—MedicareSec. 101. Coverage of dental
				services under the Medicare program.Subtitle B—MedicaidSec. 111. Coverage of dental
				services under the Medicaid program.TITLE II—Public Health
				programsSubtitle A—National Health Service
				CorpsSec. 201. National Health Service
				Corps.Sec. 202. Community based dental
				residencies.Subtitle B—Oral health
				educationSec. 211. Authorization of
				appropriations for oral health education for medical providers.Sec. 212. Oral health education for
				other non-health professionals.Sec. 213. Dental
				education.Sec. 214. Oral health professional
				student loans.Subtitle C—Other oral health
				programsSec. 221. Access points.Sec. 222. Dental clinics in
				schools.Sec. 223. Emergency room care
				coordination.Sec. 224. Research
				funding.Sec. 225. Mobile and portable dental
				services.Subtitle D—Oral health services as
				an essential health benefitSec. 231. Oral health services as an
				essential health benefit.TITLE III—Department of Veterans
				Affairs and Department of Defense MattersSubtitle A—Department of Veterans
				Affairs MattersSec. 301. Requiring the Secretary of
				Veterans Affairs to furnish dental care in the same manner as any other medical
				service.Sec. 302. Demonstration program on
				training and employment of alternative dental health care providers for dental
				health care services for veterans in rural and other underserved
				communities.Subtitle B—Department of Defense
				MattersSec. 311. Demonstration program on
				training and employment of alternative dental health care providers for dental
				health care services for members of the Armed Forces and dependents lacking
				ready access to such services.TITLE IV—Federal Bureau of
				PrisonsSec. 401. Demonstration program on
				training and employment of alternative dental health care providers for dental
				health care services for prisoners within the custody of the Bureau of
				Prisons.TITLE V—Indian Health
				ServiceSec. 501. Demonstration program on
				training and employment of alternative dental health care providers for dental
				health care services under the Indian Health Service.TITLE VI—Reports to
				CongressSec. 601. Evaluation of expansion of
				coverage for dental services.3.FindingsCongress makes the following
			 findings:(1)The United States
			 must establish a nationwide and comprehensive approach to address the lack of
			 access to needed dental care and reduce oral health disparities.(2)Since 2000, when
			 the Surgeon General of the United States called dental disease a silent
			 epidemic, there has been increasing but still insufficient attention
			 given to addressing oral health issues. The Healthy People 2020 initiative
			 includes oral health as a leading health indicator for the first time in the
			 history of the Healthy People program, and in 2011, the Institute of Medicine
			 published 2 reports, Improving Access to Oral Health Care for Vulnerable
			 and Underserved Populations and Advancing Oral Health in
			 America, that focused on oral health.(3)Dental caries,
			 commonly known as cavities, are the most common chronic disease for children in
			 the United States. Additionally, 25 percent of American adults who have
			 attained 65 years of age have lost all of their teeth.(4)Untreated oral
			 health problems contribute to an increased risk for serious medical conditions
			 such as diabetes, hospital-acquired pneumonia, and poor birth outcomes.(5)According to a
			 report by the Surgeon General of the United States, students miss more than
			 51,000,000 hours of school and employed adults lose more than 164,000,000 hours
			 of work each year due to dental disease and dental visits.(6)While the lack of
			 access to oral health services is a national problem, those who are most likely
			 to remain underserved are individuals with low incomes, racial and ethnic
			 minorities, pregnant women, older adults, individuals with special needs, and
			 individuals living in rural communities.(7)More than 1 in 4
			 Americans do not have dental health insurance which is far greater than the
			 number of individuals who lack general health insurance.(8)The Medicare
			 program and the Department of Veterans Affairs do not provide dental coverage
			 to the majority of their beneficiaries, and States can elect whether to provide
			 dental coverage to adults under the Medicaid program.(9)Only 20 percent
			 of practicing dentists in the United States provide care to individuals
			 enrolled in Medicaid, and a very small percentage of dentists devote a
			 substantial part of their practice towards caring for individuals who are
			 underserved.(10)The United
			 States spends more than $100,000,000,000 on dental care and that number is
			 expected to rise to nearly $170,000,000,000 by 2020. Over $30,000,000,000 dollars was
			 spent out-of-pocket for dental services in 2008.(11)The lack of
			 access to oral health services results in higher health care expenditures. In
			 2009, there were over 830,000 visits to emergency rooms across the United
			 States for preventable dental conditions, which is 16 percent higher than in
			 2006. The treatment of dental conditions in hospital emergency rooms in 2010
			 cost as much as $2,100,000,000.IMedicare and
			 MedicaidAMedicare101.Coverage of
			 dental services under the Medicare program(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—(1)in subparagraph
			 (EE), by striking and after the semicolon at the end;(2)in subparagraph
			 (FF), by adding and after the semicolon at the end; and(3)by adding at the
			 end the following new subparagraph:(GG)dental services (as defined in
				subsection
				(iii));.(b)Dental services
			 definedSection 1861(s) of the Social Security Act (42 U.S.C.
			 1395x(s)) is amended by adding at the end the following new subsection:(iii)Dental services(1)The term dental
				services means oral health services (as defined by the Secretary)
				provided by a licensed oral health care provider that are necessary to prevent
				disease and promote oral health, restore oral structures to health and
				function, and treat emergency conditions.(2)For purposes of paragraph (1), such term
				shall include mobile and portable oral health services (as defined by the
				Secretary) that—(A)are provided for the purpose of overcoming
				mobility, transportation, and access barriers for individuals; and(B)satisfy the standards and
				certification requirements established under section 1902(a)(84)(B) for the
				State in which the services are
				provided..(c)Payment and
			 coinsuranceSection 1833(a)(1) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)) is amended—(1)by striking
			 and before (Z); and(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to dental services (as defined in section 1861(iii)), the amount paid shall be
			 (i) in the case of such services that are dental health preventive services
			 described in paragraph (1)(D) of such section, 100 percent of the lesser of the
			 actual charge for the services or the amount determined under the payment basis
			 determined under section 1848, and (ii) in the case of all other such services,
			 80 percent of the lesser of the actual charge for the services or the amount
			 determined under the payment basis determined under section
			 1848.(d)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG),
			 after risk assessment),.(e)DenturesSection
			 1861(s)(8) of the Social Security Act
			 (42 U.S.C. 1395x(s)(8)) is amended—(1)by striking
			 (other than dental) and inserting (including
			 dentures); and(2)by striking
			 internal body.(f)Repeal of
			 ground for exclusionSection 1862(a) of the Social Security Act
			 (42 U.S.C. 1395y) is amended by striking paragraph (12).(g)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2014.BMedicaid111.Coverage of
			 dental services under the Medicaid program(a)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended—(1)in subsection
			 (a)(10), by adding (as described in subsection (ee)(1)) after
			 dental services; and(2)by adding at the
			 end the following:(ee)(1)Subject to paragraphs
				(2) and (3), for purposes of this title, the term dental services
				means oral health services (as defined by the Secretary) provided by a licensed
				oral health care provider that are necessary to prevent disease and promote
				oral health, restore oral structures to health and function, and treat
				emergency conditions.(2)For purposes of paragraph (1), such term
				shall include—(A)dentures; and(B)mobile and portable oral health services
				(as defined by the Secretary) that—(i)are provided for the purpose of
				overcoming mobility, transportation, and access barriers for individuals;
				and(ii)satisfy the standards and
				certification requirements established under section 1902(a)(82)(C) for the
				State in which the services are provided.(3)For purposes of paragraph (1), such
				term shall not apply to dental care or services provided to individuals under
				the age of 21 under subsection
				(r)(3)..(b)Conforming
			 amendments(1)State plan
			 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended—(A)in paragraph
			 (10)(A), in the matter preceding clause (i), by inserting (10),
			 after (5),;(B)in paragraph
			 (80), by striking and at the end;(C)in paragraph (81),
			 by striking the period at the end and inserting ; and;
			 and(D)by inserting after
			 paragraph (81) the following:(82)provide
				for—(A)informing, in
				writing, all individuals who have been determined to be eligible for medical
				assistance of the availability of dental services (as defined in section
				1905(ee));(B)conducting
				targeted outreach to pregnant women who have been determined to be eligible for
				medical assistance about the availability of medical assistance for such dental
				services and the importance of receiving dental care while pregnant; and(C)establishing and
				maintaining standards for and certification of mobile and portable oral health
				services (as described in subsections (r)(3)(C) and (ee)(2)(B) of section
				1905)..(2)Definition of
			 medical assistanceSection 1905(a)(12) of such Act (42 U.S.C.
			 1396d(a)(12)) is amended by striking , dentures,.(c)Mobile and
			 portable oral health services under EPSDTSection 1905(r)(3) of
			 the Social Security Act (42 U.S.C. 1396d(r)(3)) is amended—(1)in subparagraph
			 (A)(ii), by striking ; and and inserting a semicolon;(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following new subparagraph:(C)which shall include mobile and
				portable oral health services (as defined by the Secretary) that—(i)are provided for the purpose of
				overcoming mobility, transportation, or access barriers for children;
				and(ii)satisfy the standards and
				certification requirements established under section 1902(a)(82)(C) for the
				State in which the services are
				provided..(d)Increased
			 federal funding for dental services(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C.
			 1396d), as amended by subsection (a), is amended—(A)in subsection (b),
			 in the first sentence, by striking and (aa) and inserting
			 (aa), and (ff); and(B)by adding at the
			 end the following new subsection:(ff)Increased FMAP
				for dental services(1)In
				generalNotwithstanding
				subsection (b) and section 1903(a)(7) and subject to the requirements described
				in paragraphs (3) and (4), with respect to amounts expended on or after January
				1, 2014, for covered dental expenses (as described in paragraph (2)), the
				Federal medical assistance percentage for a State that is one of the 50 States
				or the District of Columbia for such expenses shall be equal to the Federal
				medical assistance percentage that would otherwise apply to the State for the
				fiscal year, as determined under subsection (b) or section 1903(a)(7),
				increased by 15 percentage points.(2)Covered dental
				expensesFor purposes of paragraph (1), the term covered
				dental expenses means the amounts expended for medical assistance for
				dental services (as described in subsection (ee)) and amounts expended for the
				proper and efficient administration of the provision of such dental services
				under the State plan.(3)RequirementsFor purposes of paragraph (1), the Federal
				medical assistance percentage applicable to covered dental expenses under this
				subsection shall not apply to a State unless—(A)the State plan for medical assistance
				provides payment for dental services (as so defined) furnished by a dental
				provider at a rate that is not less than 70 percent of the usual and customary
				fee for such services in the State; and(B)the State satisfies such additional
				requirements as are established by the Secretary, which shall include—(i)streamlining of administrative procedures
				for purposes of ensuring adequate provider participation and increasing patient
				utilization of dental services; and(ii)the provision of
				technical assistance to dental providers designed to reduce the number of
				missed patient appointments and reduce other barriers to the delivery of oral
				health services.(4)LimitationFor
				purposes of amounts expended for covered dental services, in no case shall any
				increase under this subsection result in a Federal medical assistance
				percentage that exceeds 100
				percent..(2)Conforming
			 amendmentSection 1903(a)(7) of the Social Security Act (42
			 U.S.C. 1396b(a)(7)) is amended by striking section 1919(g)(3)(B)
			 and inserting sections 1905(ff) and 1919(g)(3)(B).(e)Secretarial
			 responsibilities(1)Technical
			 assistance and outreachThe Secretary of Health and Human
			 Services, acting through the Administrator of the Centers for Medicare &
			 Medicaid Services, shall provide technical assistance to States and conduct
			 outreach to States for purposes of educating and encouraging States to utilize
			 and provide payment under each State Medicaid program for telehealth-enabled
			 dental services in order to provide dental services to traditionally
			 underserved populations in need of such services.(2)Database and
			 annual report on dental benefits for adult Medicaid enrollees(A)Medicaid dental
			 benefits databaseThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall maintain, as accurately and up-to-date as possible, a database
			 that contains with respect to the each State (as defined for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.)) information regarding
			 the dental benefits available for adults enrolled in the State Medicaid
			 program, including any limits on such benefits and the amount of reimbursement
			 provided under the State Medicaid program for such benefits. The database also
			 shall include a separate description of the dental benefits, benefit limits,
			 and amount of reimbursement provided under each State Medicaid program for
			 pregnant women, if such benefits are not provided to the woman as part of early
			 and periodic screening, diagnostic, and treatment services (as defined in
			 section 1905(r) of the Social Security Act (42 U.S.C. 1396d(r))), and a
			 description of the use of dental services by children and adults enrolled in
			 the State Medicaid program.(B)Annual
			 reportThe Secretary of Health and Human Services shall make
			 available to the public an annual report regarding the information collected in
			 the database required under subparagraph (A). Each annual report under this
			 subparagraph shall include for each State Medicaid program and with respect to
			 the most recent year for which data are available the yearly dental service
			 utilization rates for children and adults enrolled in the State Medicaid
			 program.(f)Effective
			 date(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to calendar quarters beginning on or after January
			 1, 2014, without regard to whether or not final regulations to carry out such
			 amendments have been promulgated by such date.(2)Delay permitted
			 for State plan amendmentIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.IIPublic Health
			 programsANational Health
			 Service Corps201.National
			 Health Service Corps(a)In
			 generalSection 331 of the Public Health Service Act (42 U.S.C.
			 254d) is amended—(1)in subsection
			 (a)(3), by adding at the end the following:(F)The term
				dental therapist means, with respect to a State that licenses such
				dental therapists, a mid-level dental practitioner who is licensed to practice
				under the law of the State and who provides preventive and restorative services
				directly to the public, commensurate with the scope of the
				practice.;
				and(2)in subsection
			 (b)—(A)in paragraph (1),
			 by inserting , dental therapy, after dental;
			 and(B)in paragraph (2),
			 by inserting dental therapists, after
			 dentists,.(b)Facilitation of
			 effective provision of corps servicesSection 336(f)(3) of the
			 Public Health Service Act (42 U.S.C. 254h–1(f)(3)) is amended by inserting
			 dental therapists after midwives,.(c)Scholarship
			 program and loan repayment program(1)Scholarship
			 programSection 338A of the Public Health Service Act (42 U.S.C.
			 254l) is amended—(A)in subsection
			 (a)(1), by inserting dental therapists, after
			 dentists,; and(B)in subsection
			 (b)(1), by inserting including dental therapy, after or
			 other health profession,.(2)Loan repayment
			 programSection 338B of the Public Health Service Act (42 U.S.C.
			 254l–1) is amended—(A)in subsection
			 (a)(1), by inserting dental therapists, after
			 dentists,; and(B)in subsection
			 (b)(1)—(i)in
			 subparagraph (A), by inserting dental therapist, after
			 nurse practitioner,;(ii)in
			 subparagraph (B), by inserting dental therapy, after
			 mental health,; and(iii)in subparagraph
			 (C)(ii), by inserting , including dental therapy, after
			 health profession.(3)Authorization
			 of appropriationsSection 338H of the Public Health Service Act
			 (42 U.S.C. 254q) is amended—(A)in subsection
			 (a), by striking this section and inserting this
			 subpart; and(B)by adding at the
			 end the following:(d)Authorization
				of appropriations with respect to oral health professionalsTo
				carry out this subpart with respect to dentists, dental therapists, and dental
				hygienists, in addition to the amounts authorized under subsection (a), there
				is authorized to be appropriated such sums as may be necessary for fiscal years
				2014 through 2017, which shall be used to provide an emergency expansion for
				scholarships to, and loan repayments on behalf of, such oral health
				professionals..202.Community
			 based dental residenciesSection 340H of the Public Health Service
			 Act (42 U.S.C. 256h) is amended by adding at the ending the following:(k)Additional
				fundingFor the purpose of expanding the program under this
				section, there is authorized to be appropriated such sums as may be necessary
				for the 5-year period beginning with the fiscal year that begins not less than
				1 year and not more than 2 years after the date of enactment of the
				Comprehensive Dental Reform Act of
				2013.BOral health
			 education211.Authorization
			 of appropriations for oral health education for medical providersSection 747(c) of the Public Health Service
			 Act (42 U.S.C. 293k(c)) is amended by adding at the end the following:(4)Oral health
				educationIn addition to other amounts authorized under this
				subsection for purposes of carrying out this section, there is authorized to be
				appropriated such sums as may be necessary for fiscal years 2014 through 2017
				for the purpose of educating nondental medical professionals, including
				physicians, nurses, nurse practitioners, physician assistants, and pharmacists,
				about oral health, including issues such as oral hygiene instruction, topical
				application of fluoride, and oral health screenings, with the goal of
				integrating oral health care into overall health
				care..212.Oral health
			 education for other non-health professionalsSubpart I of part C of title VII of the
			 Public Health Service Act (42 U.S.C. 293k et seq.) is amended by inserting
			 after section 748 the following:748A.Oral health
				education for other non-oral health professionals(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, an accredited public or nonprofit private hospital, an educational
				institution, or a public or private nonprofit entity which the Secretary has
				determined is capable of carrying out such grant or contract to educate
				individuals, such as community health workers, social workers, nutritionists,
				health educators, occupational therapists, and psychologists, to promote oral
				health education and literacy and to provide support for behavior change and
				assistance with care coordination with respect to oral health.(b)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for fiscal years 2014 through
				2017..213.Dental
			 educationSection 748 of the
			 Public Health Service Act (42 U.S.C. 293k–2) is amended—(1)in subsection
			 (a)(1)(H), by striking pediatric training programs and inserting
			 pediatric dental training programs; and(2)in subsection
			 (c)—(A)by striking the
			 subsection heading and inserting Requirements for award.—;(B)by amending the
			 matter preceding paragraph (1) to read as follows: With respect to
			 training provided for under this section, the Secretary shall award grants or
			 contracts only to eligible entities that meet at least 7 of the following
			 criteria:;(C)in paragraph (2),
			 by striking have a record of training the greatest percentage of
			 providers, or that have demonstrated significant improvements in the percentage
			 of providers, who enter and and inserting train significant
			 numbers of providers who;(D)in paragraph
			 (3)—(i)by
			 striking have a record of training and inserting intent
			 to train; and(ii)by
			 striking the period at the end and inserting and have faculty with
			 experience in treating underserved populations.;(E)in paragraph (8),
			 by inserting or have established after establish;
			 and(F)by adding at the
			 end the following:(9)Qualified
				applicants that require not less than 200 hours of community-based education
				rotations..214.Oral health
			 professional student loansPart F of title VII of the Public Health
			 Service Act (42 U.S.C. 295j) is amended by adding at the end the
			 following:799C.Oral health
				professional student loans(a)In
				generalThe Secretary shall establish and operate a student loan
				fund for oral health professional students, including dental hygienists, dental
				therapists, and dentists.(b)ContentThe
				Secretary shall establish and operate the student loan fund program under
				subsection (a) in the same manner and subject to the same terms as the loan
				fund program established with schools of nursing under section 835.(c)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated such sums as may be necessary for fiscal years 2014 through
				2017..COther oral health
			 programs221.Access
			 pointsSubpart X of part D of
			 title III of the Public Health Service Act (42 U.S.C. 256f et seq.) is amended
			 by adding at the end the following:340G–2.Funding for
				oral health services(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program to
				award grants to eligible entities to provide oral health services, or to
				contract with private dental practices to provide comprehensive oral health
				services, to low income individuals and individuals who are underserved with
				respect to oral health care.(b)Technical
				assistanceThe Secretary shall provide technical assistance to
				entities receiving grants under subsection (a) to provide technical assistance
				to such entities in order to—(1)with respect to
				oral health care services, increase utilization and efficiency and minimize
				missed appointments, contract with offsite providers, recruit providers
				(including oral health specialists), and operate programs outside the physical
				facilities to take advantage of new systems to improve access to oral health
				services;(2)address barriers
				to access to such services and conduct targeted outreach to special populations
				such as pregnant women, individuals with disabilities, individuals with chronic
				conditions such as diabetes, and individuals residing in long-term care
				facilities; or(3)contract with
				private dental practices that will provide oral health services other than
				preventive oral health care, including restoration and maintenance of oral
				health, in order to meet the need for oral health services in the
				community.(c)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—(1)be—(A)a Federally
				qualified health center (as defined in section 1861(aa) of the Social Security
				Act);(B)a safety net
				clinic or a free clinic (as defined by the Secretary);(C)a health care
				clinic that provides services to tribal organizations or urban Indian
				organizations (as such terms are defined in section 4 of the Indian Health Care
				Improvement Act); or(D)any other
				interested public or private sector health care provider or organization that
				the Secretary determines has a demonstrated history in serving a high number of
				uninsured and or low-income individuals or those who lack ready access to oral
				health services; and(2)demonstrate a
				clear need to expand oral health care services beyond preventive oral health
				care.(d)Allocation for
				hiring oral health care specialistsA portion of the funds
				available under this section shall be allocated toward hiring oral health care
				specialists, such as oral surgeons and endodontists, at entities receiving
				grants under this section.(e)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for each of fiscal years 2014
				through
				2017..222.Dental clinics
			 in schoolsPart Q of title III
			 of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding
			 at the end the following:399Z–2.Dental
				clinics in schools(a)In
				generalThe Secretary shall award grants to qualified entities
				for the purpose of funding the building, operation, or expansion of dental
				clinics in schools.(b)Qualified
				entitiesTo receive a grant under this section, a qualified
				entity shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.(c)RequirementsAn
				entity receiving a grant under this section shall—(1)provide
				comprehensive oral health services at a dental clinic based at a school,
				including oral health education, oral screening, fluoride application,
				prophylaxis, sealants, and basic restorative services;(2)develop a
				coordinated system of care by referring patients to an available qualified oral
				health provider in the community for any required oral health services not
				provided in the dental clinic in the school, including restorative services, to
				ensure that all the oral health needs of students are met; and(3)maintain clinic
				hours that extend beyond school hours.(d)Authorization
				of appropriationsFor purposes of carrying out this section,
				there is authorized to be appropriated such sums as may be necessary for fiscal
				years 2014 through
				2017..223.Emergency room
			 care coordinationPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended
			 by adding at the end the following:320B.Emergency
				room care coordination with respect to dental care(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a grant program
				to enable individuals to receive dental care at a facility operated by a grant
				recipient rather than at a hospital emergency room.(b)Eligible
				entitiesTo be eligible to receive a grant under this section an
				entity shall—(1)be—(A)a Federally
				qualified health center (as defined in paragraph (4) of section 1861(aa) of the
				Social Security Act) or rural health clinic (as defined in paragraph (2) of
				such section);(B)a private dental
				practice; or(C)any other
				interested public or private sector health care provider or organization, such
				as a dental school, that the Secretary determines has the capacity to serve in
				a coordinated, cost-effective manner, a high number of individuals who lack
				access to oral health services; and(2)partner with a
				hospital or urgent care center.(c)Oral health
				education for primary care and ER health care providersThe
				Secretary shall allocate a portion of the amounts appropriated under subsection
				(e) toward medical education for primary care and emergency room physicians,
				nurses, nurse practitioners, physician assistants, and nurse practitioners to
				be trained in oral health.(d)ReportNot
				later than January 1, 2017, the Secretary shall submit to Congress a report on
				the best practices determined by the program established under this section to
				address oral health needs of individuals who go to emergency rooms in need of
				oral health care.(e)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for fiscal years 2014 through
				2017..224.Research
			 fundingFor fiscal years 2014
			 through 2017, there is authorized to be appropriated such sums as may be
			 necessary to each of—(1)the Centers for
			 Disease Control and Prevention, for the purpose of conducting research
			 on—(A)the prevention of
			 oral disease;(B)oral disease
			 management; and(C)evidence-based
			 strategies to prevent tooth decay;(2)the Agency for
			 Healthcare Research and Quality, for the purpose of conducting—(A)research with
			 respect to oral health services and the delivery of oral health services;
			 and(B)an evaluation of
			 oral health service delivery to underserved and vulnerable populations;(3)the National
			 Institute of Dental and Craniofacial Research for the purpose of conducting
			 research on oral health disease management including pharmaceutical-behavioral
			 intervention; and(4)the Maternal and
			 Child Health Bureau for the purpose of conducting research on perinatal,
			 postnatal, and childhood oral health issues.225.Mobile and
			 portable dental servicesSubpart X of part D of title III of the
			 Public Health Service Act (42 U.S.C. 256f et seq.), as amended by section 221,
			 is further amended by adding at the end the following:340G–3.Mobile and
				portable dental services(a)In
				generalThe Secretary shall award grants to Federally qualified
				health centers (as defined in paragraph (4) of section 1861(aa) of the Social
				Security Act), rural health clinics (as defined in paragraph (2) of such
				section), nonprofit dental clinics, and dental schools to provide mobile and
				portable, comprehensive dental services that provide for the restoration or
				maintenance of oral health and function (including dental services provided by
				licensed providers through telehealth-enabled collaboration and supervision)
				and outreach for dental services to underserved populations. Eligible entities
				shall deliver such services at locations such as senior centers, nursing homes,
				assisted living facilities, schools, licensed day care centers that serve
				eligible individuals who receive benefits under the State Children's Health
				Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa
				et seq.) or the Medicaid program under title XIX of the Social Security Act (42
				U.S.C. 1396 et seq.), and facilities that provide services under the Special
				Supplemental Nutrition Program for Women, Infants, and Children (the WIC
				program) or the Head Start Act (42 U.S.C. 9831 et seq.). The Secretary shall
				award the grants to entities that can provide coordinated care and continuity
				of care.(b)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated such sums as may be
				necessary..DOral health
			 services as an essential health benefit231.Oral health
			 services as an essential health benefitSection 1302(b)(1) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18022(b)(1)) is amended by adding at the end
			 the following:(K)Oral health
				services..IIIDepartment of
			 Veterans Affairs and Department of Defense MattersADepartment of
			 Veterans Affairs Matters301.Requiring the
			 Secretary of Veterans Affairs to furnish dental care in the same manner as any
			 other medical service(a)In
			 generalTitle 38, United
			 States Code, is amended—(1)in section 1701(6), by striking as
			 described in sections 1710 and 1712 of this title;(2)in section
			 1710(c), by striking the second sentence;(3)in section
			 1712—(A)by striking
			 subsections (a) and (b);(B)by redesignating
			 subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively;
			 and(C)in subsection
			 (a), as redesignated by subparagraph (B)—(i)by
			 striking Dental appliances and inserting The Secretary
			 may furnish dentures, dental appliances; and(ii)by
			 striking to be furnished by the Secretary under this section may be
			 procured by the Secretary and inserting under this section and
			 may procure such appliances; and(4)by striking section 2062.(b)Conforming
			 amendmentsSuch title is further amended—(1)in section
			 1525(a), by striking medicines under section 1712(d) and
			 inserting medicines under section 1712(b); and(2)in section
			 1703(a)(7), by striking , for a veteran described in section
			 1712(a)(1)(F) of this title.(c)Clerical
			 amendmentsSuch title is further amended—(1)in section 1712,
			 in the heading for such section, by striking Dental care and inserting
			 Appliances;(2)in the table of
			 sections at the beginning of chapter 17, by striking the item relating to
			 section 1712 and inserting the following new item:1712. Appliances; drugs and
				medicines for certain disabled veterans;
				vaccines.;and(3)in the table of
			 sections at the beginning of chapter 20, by striking the item relating to
			 section 2062.302.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for veterans in rural and other underserved
			 communities(a)Demonstration
			 program authorizedThe Secretary of Veterans Affairs may carry
			 out a demonstration program to establish programs to train and employ
			 alternative dental health care providers in order to increase access to dental
			 health care services for veterans entitled to such services who reside in rural
			 and other underserved communities.(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.BDepartment of
			 Defense Matters311.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for members of the Armed Forces and dependents
			 lacking ready access to such services(a)Demonstration
			 program authorizedThe Secretary of Defense may carry out a
			 demonstration program to establish programs to train and employ alternative
			 dental health care providers in order to increase access to dental health care
			 services for members of the Armed Forces and their dependents who lack ready
			 access to such services, including the following:(1)Members and
			 dependents who reside in rural areas or areas otherwise underserved by dental
			 health care providers.(2)Members of the
			 National Guard and Reserves in active status who are potentially
			 deployable.(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.IVFederal Bureau
			 of Prisons401.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for prisoners within the custody of the Bureau
			 of Prisons(a)Demonstration
			 program authorizedThe Attorney General, acting through the
			 Director of the Bureau of Prisons, may carry out a demonstration program to
			 establish programs to train and employ alternative dental health care providers
			 in order to increase access to dental health services for prisoners within the
			 custody of the Bureau of Prisons.(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.VIndian Health
			 Service501.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services under the Indian Health Service(a)Demonstration
			 program authorizedThe Secretary of Health and Human Services,
			 acting through the Indian Health Service, may carry out a demonstration program
			 to establish programs to train and employ alternative dental health care
			 providers in order to help eliminate oral health disparities and increase
			 access to dental services through health programs operated by the Indian Health
			 Service, Indian tribes, tribal organizations, and Urban Indian organizations
			 (as those terms are defined in section 4 of the Indian Health Care Improvement
			 Act (25 U.S.C. 1603)).(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.VIReports to
			 Congress601.Evaluation of
			 expansion of coverage for dental services(a)Secretary of
			 Health and Human ServicesNot
			 later than October 1, 2017, the Secretary of Health and Human Services shall
			 submit to Congress a report that provides a comprehensive cost-benefit analysis
			 regarding the expansion of coverage for dental services pursuant to this Act,
			 including whether the provision of such services resulted in a reduction in
			 total health care costs for individuals under the Medicare and Medicaid
			 programs.(b)Comptroller
			 General(1)Medicaid and
			 MedicareNot later than January 1, 2017, the Comptroller General
			 of the United States shall submit to Congress a report that provides a
			 comprehensive analysis and evaluation of the implementation and utilization of
			 the expanded coverage for dental services pursuant to this Act for individuals
			 enrolled in the Medicare and Medicaid programs.(2)Demonstration
			 programsNot later than January 1, 2017, the Comptroller General
			 of the United States shall submit to Congress a report that provides a
			 comprehensive analysis and evaluation of the demonstration programs described
			 in sections 302, 311, 401, and 501, including—(A)the extent to
			 which the programs improved access to oral health care and increased
			 utilization of oral health services; and(B)an examination of
			 the training provided under the programs to alternative dental health care
			 providers and the quality of care provided by such providers.